Citation Nr: 0632523	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  05-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for loss of vision, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for skin disability, to 
include as secondary to service-connected diabetes mellitus.

4.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from July 1966 to 
August 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted entitlement to service 
connection for diabetes mellitus, type II, secondary to 
exposure to herbicides and assigned a 20 percent evaluation 
effective July 9, 2001, and denied entitlement to service 
connection for disabilities that included hypertension, skin 
disease, and loss of vision.  An October 2004 rating decision 
granted an earlier effective date of June 26, 2001 for 
service connection for diabetes mellitus. 

The veteran testified at a personal hearing before the 
undersigned member of the Board sitting at the RO in 
September 2005.  It was noted at this hearing that the 
veteran withdrew the issue of entitlement to service 
connection for loss of vision.  However, the Board notes 
that, according to an October 2005 statement from J.A. 
Lovato, D.O., the veteran has diabetic retinopathy.  The 
matter is referred to the RO to determine whether the veteran 
may wish to pursue a claim to reopen for entitlement to 
service connection for diabetic retinopathy secondary to 
service-connected diabetes mellitus.


Additional evidence, consisting of an August 2005 report from 
Kaiser Permanente and a medical treatise on diabetes, were 
added to the file after the most recent Supplemental 
Statement of the Case along with a written waiver of RO 
consideration of that evidence, received by VA at the 
veteran's personal hearing in September 2005.  The medical 
report from Dr Lovato was received by VA in October 2005.  
See 38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  In July 2005, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for loss of vision, to 
include as secondary to service-connected diabetes mellitus.   

2.  Hypertension is not shown in service or within a year of 
service discharge and is not related to service.  

3.  Hypertension is not shown to be related to a service-
connected disability.

4.  A skin disease is not shown to be due to a service or to 
service-connected disability.  

5.  There is no medical evidence of restriction of activities 
due to diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to entitlement to 
service connection for loss of vision, to include as 
secondary to service-connected diabetes mellitus, have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2006).

2.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).   
3.  Hypertension is not proximately due to, or the result of, 
a service-connected disorder.  38 U.S.C.A. §§ 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310 (2006).  

4.  A skin disease was not incurred in or aggravated by 
active military duty, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).  

5.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having reviewed the record on 
appeal, the Board concludes that the notice requirements of 
the VCAA have been satisfied with respect to the issues 
decided herein.  

In August 2002, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish entitlement to service 
connection.  In November 2004, the RO sent a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish entitlement to service 
connection on a secondary basis.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The 
letters explained that VA would make reasonable efforts to 
help him get additional evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Additional private medical 
evidence was received from the veteran.  

Service connection for diabetes mellitus was granted by 
rating decision in November 2002, with a 20 percent rating 
assigned effective July 2002; the effective date was changed 
to June 2002 by rating decision in October 2004.  The veteran 
timely appealed the assigned rating.  Consequently, the 
service connection claim has been proven with a disability 
rating and effective date assigned and therefore VA's duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (2006) has 
been satisfied and is no longer applicable.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(determining that a remand would "unnecessarily [impose] 
additional burdens on the [Board] and [RO] with no benefit 
flowing to the veteran.").

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claims.  38 C.F.R. § 3.159(b)(1).  The November 2004 letter 
said "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  The veteran was not 
informed of the applicable regulations on disability ratings 
and effective dates if any of his claims was granted, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, since the veteran's claims for service 
connection for hypertension and skin disease and his claim 
for an initial rating in excess of 20 percent for service-
connected diabetes mellitus are being denied in this 
decision, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board notes 
that a VA examination, with opinion, was conducted in 
September 2002.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on the issues addressed 
herein.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  The veteran has been given 
ample opportunity to present evidence and argument in support 
of his claims.  The Board additionally finds that VA has 
complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service Connection Claims

Loss of Vision

By a rating decision dated in November 2002, the issue of 
entitlement to service connection for loss of vision was 
denied, and the veteran was notified later in November 2002.  
A notice of disagreement was received by VA in October.  A 
Statement was issued in October 2004, and a timely appeal was 
received by VA in December 2004.  However, at the September 
2005 personal hearing, the veteran's representative indicated 
that the veteran wished to withdraw the issue of entitlement 
to service connection for loss of vision.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to a decision by the Board, 
the veteran indicated that he wished to withdraw his appeal.  
As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to the issue 
of entitlement to service connection for loss of vision, to 
include as secondary to service-connected diabetes mellitus.  
As such, the Board finds that the veteran has withdrawn his 
claim as to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to service connection for loss of vision, to 
include as secondary to service-connected diabetes mellitus, 
and the issue is dismissed.

Hypertension and Skin Disease

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Moreover, in the case of hypertension, service 
connection may be granted if such disease is manifested to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
In order to establish service connection for the claimed 
disorders, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran contends that he has hypertension and skin 
disease either due to service or secondary to his service-
connected diabetes mellitus.  

According to the rating schedule, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2006).

Because there is no medical evidence of hypertension until a 
number of years after service discharge and because there is 
no medical evidence on file showing an etiological or causal 
relationship between the veteran's current hypertension and 
his military service, the elements necessary to warrant 
entitlement to service connection on a direct basis have not 
been shown.  See Hickson, 12 Vet. App. 253.
Although there is a notation in service in March 1967 of a 
fungal infection of the left foot, the veteran's skin and 
feet were reported to be normal on discharge medical 
evaluation in August 1968.  The initial postservice evidence 
of a skin problem was in March 2001, when seborrheic 
dermatitis was reported.  There is no evidence on file 
linking a current skin disorder to service.  Consequently, 
the elements necessary to warrant entitlement to service 
connection for skin disease on a direct basis have not been 
shown.  Id.  

With respect to whether the veteran's hypertension and skin 
disease are secondary to his service-connected diabetes 
mellitus, there is some evidence both for and against the 
claim.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  The Board has the authority to "discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Board, however, may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

The evidence in favor of the claim is an October 2005 
statement from Dr. Lovato in which he notes that the veteran 
has diabetes, first diagnosed in February 1999, and 
hypertension and states that while it is hard to tell which 
condition came first, current literature supported the theory 
that a person is diabetic for several years prior to 
diagnosis and that diabetes can lead to hypertension and 
chronic non-healing skin infections.  Dr. Lovato concluded 
that the overall picture in the veteran's case involved 
metabolic syndrome that "progressed and created a patient 
who now must deal with hypertension, diabetes, coronary 
artery disease, retinopathy, and potentially hard to heal 
skin infections."  Although this opinion does not 
specifically say that the veteran's hypertension and skin 
problems are due to service-connected diabetes mellitus, it 
suggests that there is at least a possible connection.  

The evidence against the claim consists of a September 2002 
VA examination report in which the examiner noted that the 
veteran had had hypertension for approximately 12 years and 
that the initial diagnosis of diabetes was not until 1997.  
The diagnoses were diabetes mellitus, type II, reasonably 
controlled; hypertension, which preceded diabetes by at least 
7 years, with no recent problems; seborrheic dermatitis, 
chronic, controlled by medication; and fungal infection of 
the toes, under control.  The examiner essentially concluded 
that the veteran's hypertension preceded his diabetes by a 
number of years and was not related thereto, that his 
seborrheic dermatitis was not the type of skin condition that 
is related to diabetes, and that his fungal infection of the 
toes was not causing any disability.

Although there is a medical opinion both for and against the 
veteran's claim for service connection for hypertension and 
skin disease, the Board finds the evidence against the claim 
to be more persuasive.  Even though the October 2005 opinion 
can be considered favorable to the claim, it is more of a 
general statement on diabetes and its relationship to other 
diseases than a clear nexus opinion causally linking the 
veteran's hypertension and skin disease in this case to his 
service-connected diabetes mellitus.  In fact, it does not 
appear that Dr. Lovato physically examined the veteran in 
October 2005.  Rather, Dr. Lovato states that the veteran 
came to him for an opinion and that, after reviewing the 
information he was given, he made his conclusions.  The VA 
examiner, who did examine the veteran, correctly pointed out 
in his September 2002 report that the veteran's hypertension 
preceded his diabetes by a number of years.  Consequently, 
service connection for hypertension and for skin disease, to 
include as secondary to service-connected diabetes mellitus, 
is not warranted.

Although testimony and written statements are on file from 
the veteran that the disabilities at issue above are either 
due to service or to a service-connected disorder, a layman, 
such as the veteran, is not competent to comment on medical 
matters such as the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

Finally, in reaching the above decisions, the Board has 
considered the doctrine of reasonable doubt.  Because the 
preponderance of the evidence is against the veteran's 
claims, however, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating Claim

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 

Schedular Criteria

In this case, the RO has evaluated the appellant's diabetes 
mellitus as 20 percent disabling under the provisions of 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2006).  Under this 
section, a 20 percent evaluation is assigned for diabetes 
mellitus requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is warranted for the requirement of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A total 
evaluation of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. 
§ 4.119, Note (1) (2006).

Analysis

The veteran is currently assigned a 20 percent evaluation for 
his service-connected diabetes mellitus.  To warrant an 
evaluation in excess of 20 percent for diabetes mellitus, 
there would need to be medical evidence that the condition 
requires insulin, a restricted diet, and regulation of the 
veteran's activities.  Although there is evidence that the 
veteran is taking insulin and has been advised to watch his 
diet, the Board does not find any evidence that the veteran's 
diabetes has required regulation of his activities for any 
period of time since the initial rating has been assigned.  
In fact, it was noted by B.K.Gupta, M.D., in September 2003, 
that the veteran was to begin a rigorous exercise program and 
was to see a dietician for a diabetic diet and weight loss.  
Consequently, an initial evaluation in excess of 20 percent 
for service-connected diabetes mellitus is not warranted.

Because the evidence on file does not show sufficient 
increase in symptomatology during the appeal period in the 
severity of the service-connected disability at issue, the 
Board concludes that staged ratings are not warranted for 
service-connected diabetes mellitus.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Ordinarily, the Rating Schedule applies unless there are 
exceptional or unusual factors, which would render 
application of the Schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the schedular evaluations in this case are adequate.  
A higher disability rating is provided in the rating schedule 
for certain manifestations of the service-connected diabetes 
mellitus, but the medical evidence reflects that the required 
manifestations are not present in this case.

Moreover, the Board finds no objective evidence of an 
exceptional disability picture.  The evidence does not show 
that the service-connected diabetes mellitus, by itself, 
"markedly" interferes with employment.  In fact, he is not 
restricted in his activities due to diabetes.  The evidence 
also does not show that the veteran has been frequently 
hospitalized due to his service-connected diabetes mellitus.  
Thus, the RO's failure to document its consideration of this 
section was not prejudicial to the veteran.  

The Board considered the doctrine of reasonable doubt in 
reaching the above decision, however, as the preponderance of 
the evidence is against the veteran's claim for an initial 
evaluation in excess of 20 percent for service-connected 
diabetes mellitus, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The veteran is, 
of course, free to reopen his claim at any time with the RO 
if his symptoms increase in severity or he develops 
separately ratable complications of diabetes.  


ORDER

The claim of entitlement to service connection for loss of 
vision, to include as secondary to service-connected diabetes 
mellitus, is dismissed.

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.

Service connection for skin disease, to include as secondary 
to service-connected diabetes mellitus, is denied.

An initial evaluation in excess of 20 percent for service-
connected diabetes mellitus is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


